



Exhibit 10.40


AGILENT TECHNOLOGIES, INC.
EXCESS BENEFIT RETIREMENT PLAN
(Amended and Restated Effective May 20, 2014)
SECTION 1.
ESTABLISHMENT AND PURPOSE OF PLAN

On the Distribution Date, Hewlett-Packard Company distributed to its
shareholders its interest in the Company. In connection with this transaction,
the Agilent Technologies, Inc. Excess Benefit Retirement Plan was established
effective as of May 1, 2000 as a spin-off of the portion of the liabilities of
the Hewlett-Packard Company Excess Benefit Retirement Plan attributable to
Participants in this Plan. On and after May 1, 2000, all Participant’s Plan
Benefits shall be payable from this Plan rather than the Hewlett-Packard Company
Excess Benefit Retirement Plan. This Plan was frozen effective December 31,
2004, and is intended to be grandfathered from application of Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”). The Plan is hereby
amended and restated effective May 20, 2014.
The Company created Keysight Technologies, Inc. (“Keysight”), as a wholly-owned
subsidiary, in order to complete a planned corporate reorganization effective
August 1, 2014 (the “Separation Date”). Effective no later than the Separation
Date, Keysight has or will establish the Keysight Technologies, Inc. Excess
Benefit Retirement Plan (the “Keysight Plan”) and pursuant to the terms of the
corporate reorganization and the Keysight Plan, Keysight will assume the portion
of the liabilities under this Plan of all Participants who are employed by
Keysight on the Separation Date or who are otherwise designated by Agilent as
participants in the Keysight Plan (the “Keysight Participants”). Effective as of
the Separation Date, all Keysight Participants will no longer be eligible to
participate or otherwise receive benefits under the Plan, and all benefits due
or otherwise payable to such Keysight Participants shall be provided pursuant to
the terms and conditions of the Keysight Plan.


ADL12880/5-8-00
#1409505
 
 




--------------------------------------------------------------------------------





The Plan is intended to provide supplemental retirement benefits to certain
management and highly compensated employees equal to those benefits that are
limited under the Deferred Profit Sharing Plan and/or Retirement Plan because of
the limitations on contributions and benefits imposed by Section 415 of the Code
and the limitation on compensation imposed by Section 401(a)(17) of the Code.
This Plan is intended to be an unfunded excess benefit plan under Sections 3(36)
and 4(b)(5) of the Employee Retirement Income Security Act of 1974 (“ERISA”).
The Plan is also intended to be a plan which is unfunded and is maintained by an
employer primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees under Sections
201(2), 301(a)(3) and 401(a)(1) of ERISA. The Company retains the right, as
provided in Section 8, to amend or terminate the Plan at any time. The Plan is
administered by the Compensation Committee of the Board of Directors of the
Company, as provided in Section 7.
SECTION 2.
DEFINITIONS

Certain capitalized words and phrases used in the text of the Plan shall have
the meaning attributed to them in the DPSP or RP or the following meaning unless
the text further specifies the meaning or from the context it clearly appears
otherwise:
(a)     “Actual DPSP Account” means the amount in the separate account
established for each Participant under the DPSP.
(b)    “Actual RP Benefit” means the benefit in fact determined under the RP as
of the date when benefits are to be paid under the DPSP or RP.
(c)    “Appeals Committee” means the committee designated from time to time by
the Committee to review claim appeals under Section 9 of the Plan. The initial
members of the Appeals Committee shall be the Senior Vice President, Human
Resources; the Vice President, Worldwide Human Resources; and the Vice
President, Assistant General Counsel. The Appeals Committee shall serve at the
pleasure of the Committee and may be removed at any time and for any reason.


2
#1409505
 
 




--------------------------------------------------------------------------------





(d)    “Claims Administrator” means the Company or such other entity or
individual designated by the Company to review clams for benefits under Section
9.
(e)    “Committee” means the Compensation Committee of the Board of Directors of
the Company or it delegates as appointed pursuant to Section 7.
(f)    “Company” means Agilent Technologies, Inc., a Delaware corporation.
(g)    “Distribution Date” means the date the Company is no longer a member of
the Hewlett-Packard Company controlled group of corporations (within the meaning
of section 1563(a) of the Code).


3
#1409505
 
 




--------------------------------------------------------------------------------





(h)    “DPSP” or “Deferred Profit Sharing Plan” means the Agilent Technologies,
Inc. Deferred Profit Sharing Plan adopted and effective as of May 1, 2000, and
as it may be amended from time to time.
(i)    “Participant” means any individual entitled to a Virtual DPSP Account
under Section 4 or a Virtual Retirement Benefit under Section 5.
(j)    “Plan” means the Agilent Technologies, Inc. Excess Benefit Retirement
Plan, as described herein and as it may be amended from time to time.
(k)    “RP” or “Retirement Plan” means the Agilent Technologies, Inc. Retirement
Plan adopted and effective as of May 1, 2000, and as it may be amended from time
to time.
(l)    “Virtual DPSP Account” means a bookkeeping account established under
Section 4 to which is credited all investment earnings as provided in Section 4.
(m)    “Virtual Retirement Benefit” means the benefit payable to a Participant
or Beneficiary determined under Section 5.
(n)    “Virtual RP Benefit” means the benefit determined under the RP based on
the Annuity Value of the Actual DPSP Account, if applicable, but otherwise
without regard to the limitations of Section 415 or Section 401(a)(17) of the
Code.
SECTION 3.
ELIGIBILITY AND PARTICIPATION

(a)    General Rule. Any individual who is participating in the DPSP and/or the
RP and who by reason of the limitations of Section 415 or Section 401(a)(17) of
the Code is unable to receive the formula contributions or benefits otherwise
provided under the DPSP and/or RP shall automatically be a Participant in this
Plan.


4
#1409505
 
 




--------------------------------------------------------------------------------





(b)    Termination of Participation. An individual shall cease to be a
Participant as of the date he or she ceases to be an Employee, unless the
individual is entitled to benefits hereunder, in which event his or her status
as a Participant shall terminate on the earlier of the date of his or her death
or the date no further amount is payable to the individual hereunder.
SECTION 4.
VIRTUAL DPSP ACCOUNTS

A separate account, called a “Virtual DPSP Account,” shall be maintained by the
Committee for each Participant. The value of the Virtual DPSP Account as of May
1, 2000 shall equal the value of the Virtual DPSP Account each Participant had
under the Hewlett-Packard Company Excess Benefit Retirement Plan on the business
day preceding May 1, 2000. As of the last day of each Plan Year, or in the case
of an Employee whose employment by the Affiliated Group has terminated and who
has made claim for benefits under the DPSP, as of the Employee’s valuation date
(if other than the last day of the Plan Year), each Virtual DPSP Account shall
be revalued. For purposes of valuation, the Virtual DPSP Account shall be deemed
invested as the assets of the DPSP.
SECTION 5.
VIRTUAL RETIREMENT BENEFIT

(a)    Determination of Benefit. The benefits payable under this Plan shall be
determined as of the date when benefits are to be paid under the DPSP or RP. As
of that date the Committee shall determine the Virtual RP Benefit and the Actual
RP Benefit. As of the same date the Committee shall determine the Annuity Value
of the Virtual DPSP Account, if any, in the same manner as the Annuity Value of
the Actual DPSP Account, if any, is determined under the RP. The benefit payable
under this Plan, if any, shall equal:
(i)
The greater of the Virtual RP Benefit or the Annuity Value of the Virtual DPSP
Account; less

(ii)
The Actual RP Benefit.



5
#1409505
 
 




--------------------------------------------------------------------------------





The benefit determined pursuant to the immediately preceding sentence shall be
known as the Virtual Retirement Benefit.
(b)    Form and Time of Payment. The Participant’s Virtual Retirement Benefit
shall be converted to a lump sum benefit as of the date the Participant’s DPSP
or RP benefit is to be paid. The conversion shall be based on the same actuarial
factors that would be used to convert an RP benefit from an annuity to a lump
sum at the time of the conversion. Thereafter, the unpaid portion of such lump
sum Virtual Retirement Benefit shall be credited with earnings (i) through May
31, 2000 as if it were a benefit invested in Fund B and (ii) on and after June
1, 2000, as if it were a benefit invested in Fund A under the DPSP, until it is
paid out to the Participant under this Plan as set forth below in this Section
5(b). Earnings under this Section 5(b) shall be credited annually on the last
day of the Company’s fiscal year.
Benefits are payable under this Plan in the form of a lump sum or annual
installments at such time or times as the Committee shall determine in its sole
discretion, subject to the following limitations:
(i)
If benefits are payable under the DPSP, no benefits shall be payable under this
Plan until benefits are to be paid under the DPSP;

(ii)
The Committee may change the date a payment is to be made at any time before the
date of the scheduled payment;

(iii)
Any annual installments shall be payable in January of the particular year;

(iv)
No lump sum may be payable later than January of the calendar year following the
later of (A) the calendar year in which the Participant attains (or would have
attained) age 70‑1/2, or (B) the calendar year in which the Participant’s
employment by the Company terminates; provided, that the Committee may allow the
unpaid balance to be paid in a lump sum after annual installment payments have
commenced;



6
#1409505
 
 




--------------------------------------------------------------------------------





(v)
Annual installments must be 15 or fewer in number and commence no later than
January of the calendar year following the later of (A) the calendar year in
which the Participant attains (or would have attained) age 70‑1/2, or (B) the
calendar year in which the Participant’s employment by the Company terminates;

(vi)
The amount of each annual installment shall be determined by dividing the unpaid
balance as of the last day of the prior Plan Year by the sum of the annual
payments remaining to be made; and

(vii)
If at the time the Virtual Retirement Benefit is first determined under this
Section 5 the lump sum equivalent of such benefit does not exceed one hundred
fifty thousand dollars ($150,000.00), benefits shall be payable under this Plan
as soon as administratively practicable after the date the Virtual Retirement
Benefit is first determined and only in the form of a lump sum.

If the Committee has not otherwise determined, benefits shall be payable in 15
annual installments commencing in January of the calendar year following the
later of (A) the calendar year in which the Participant attains (or would have
attained) age 70‑1/2, or (B) the calendar year in which the Participant’s
employment by the Company terminates.
In administering these payment provisions of the Plan, the Committee may allow
Participants to elect the form and time of payment that they desire consistent
with these rules, and the Committee may establish guidelines for its own use in
determining what elections made pursuant to these rules shall be disapproved.
However, such Participant elections and Committee guidelines shall not in any
way limit the Committee’s sole discretion to determine the form and time of
payment of a Participant’s Virtual Retirement Benefit consistent with the rules
set forth in this Section 5(b) of the Plan.
(c)    Death of Participant. If a Participant dies, without regard to whether he
or she is employed by any member of the Affiliated Group at the time of death,
his or her Beneficiary shall be the individual (or individuals)


7
#1409505
 
 




--------------------------------------------------------------------------------





designated on the form prescribed by the Committee (or, in the absence of such a
designation, his or her Beneficiary under the DPSP, or, in the absence of a DPSP
benefit, his or her Beneficiary under the RP). Such Beneficiary shall be
entitled to the unpaid portion (if any) of the Virtual Retirement Benefit
determined under Section 5(a). The Beneficiary shall be subject to the rules of
form and time of payment established under Section 5(b).
SECTION 6.
FUNDING POLICY AND METHOD

Benefits and administrative expenses shall be paid as needed solely from the
general assets of the Company. This Plan shall be unfunded within the meaning of
Section 4(b)(5) of ERISA. No contributions are required or permitted from any
Participant.
Upon a Change in Control, the Company, as soon as possible, but in no event
later than ten (10) days following a Change in Control, shall make a
contribution to an irrevocable grantor trust, which complies with the
requirements of IRS Revenue Procedure 92-64 such that the Plan remains unfunded
for purposes of ERISA and the Code, in an amount that is sufficient to pay each
Participant and Beneficiary the supplemental retirement benefits which he or she
has accrued and vested as of the date on which the Change in Control occurred.
For the purpose of this Section 6, “Change in Control” shall mean the occurrence
of any of the following events:
(1)The sale, exchange, lease or other disposition or transfer of all or
substantially all of the consolidated assets of the Company to a person or group
(as such terms are defined or described in Treasury Regulation §
1.409A-3(i)(5)(v)(B)) which will continue the business of the Company in the
future; or
(2)A merger or consolidation involving the Company in which a person or group
(as such terms are defined or described in Treasury Regulation §
1.409A-3(i)(5)(v)(B)) acquires more than 50% of the total voting power of the
outstanding voting securities of the Company resulting from such transaction in
substantially the same proportion as their ownership of the total voting power
of the outstanding voting securities of the Company immediately prior to such
merger or consolidation; or


8
#1409505
 
 




--------------------------------------------------------------------------------





(3)The acquisition of ownership in which a person or group (as such terms are
defined or described in Treasury Regulation § 1.409A-3(i)(5)(v)(B)) acquires
during the 12-month period ending on the date of the most recent acquisition by
such person or persons at least 30% of the total voting power of the outstanding
voting securities of the Company; or
(4)A majority of members of the Company’s Board of Directors is replaced during
any 12-month period by directors whose appointment or election is not endorsed
by a majority of the members of the Company’s Board of Directors before the date
of the appointment or election
SECTION 7.
ADMINISTRATION

The Plan shall be administered by the Committee. No member of the Committee
shall become a Participant in the Plan. The Committee shall make such rules,
interpretations and computations as it may deem appropriate, and any decision of
the Committee with respect to the Plan, including (without limitation) any
determination of eligibility to participate in the Plan and any calculation of
benefits under the Plan shall be conclusive and binding on all persons. Those
responsibilities of the Committee that do not involve the exercise of its
discretion may be performed on behalf of the Committee by the Company through
its employees.
SECTION 8.
AMENDMENT AND TERMINATION OF THE PLAN

The Company reserves the right to amend or terminate the Plan at any time by
resolution of the Company’s Board of Directors or by resolution of any proper
delegatee of the Company’s Board of Directors. Any amendment or termination of
the Plan will not affect the entitlement of any Participant who terminates
employment before the amendment or termination. All benefits to which any
Participant may be entitled shall be determined under the Plan as in effect at
the time the Participant terminates employment and shall not be affected by any
subsequent change in the provisions of the Plan. Participants will be given
notice prior to the discontinuance of the Plan or reduction of any benefits
provided by the Plan.
SECTION 9.
CLAIMS AND APPEALS PROCEDURES



9
#1409505
 
 




--------------------------------------------------------------------------------





(a)Claims for Benefits. A Participant or Beneficiary may file a formal claim for
benefits with the Claims Administrator in accordance with the procedures below
within one year of the event giving rise to the claim for benefits under this
Section 9. A claim for benefits must be in writing and sent to the Claims
Administrator at: Agilent Technologies, Inc., Attention: Human Resources
Department, Mailstop 1A-20, Building 1, 5301 Stevens Creek Blvd., Santa Clara,
CA 95051. The Claims Administrator may request additional documentation or
information regarding a claim for benefits under this Section 9. Any failure of
a Participant or Beneficiary to comply with the request for documentation or
information by the Claims Administrator shall constitute sufficient grounds for
delay in deciding a claim.
(b)Notice of Denial. If a claim for benefits under Section 9(b) above is denied,
in whole or in part, the Participant or Beneficiary shall receive a written
explanation within 90 days after receipt of his or her claim. Due to special
circumstances, the Claims Administrator may extend the period for determination
for up to an additional 90 days, upon written notice to Participant or
Beneficiary describing the special circumstances requiring the extension and the
date by which the Claims Administrator expects to reach a decision on the claim.
The written explanation shall cover the specific reasons for the denial of
Participant’s claim, the specific references in the Plan that support those
reasons, the information the Participant or Beneficiary must provide to verify
their claim and the reasons why that information is necessary, the procedures
available for further review of the claim, and a statement of the Participant’s
or Beneficiary’s right to bring an action under Section 502(a) of ERISA upon a
denial on appeal.
(c)Appeal of Denied Claims. To appeal a claim for benefits that has been denied
pursuant to Section 9(c) above, a Participant or Beneficiary (or his or her
authorized representative) must submit a written appeal to the Appeals Committee
within 60 days after the Participant or Beneficiary receives the claim denial
notice. Appeals of denied claims must be sent to the Appeals Committee in care
of: Agilent Technologies, Inc., Attention: Human Resources Department, Mailstop
1A-20, Building 1, 5301 Stevens Creek Blvd., Santa Clara, CA 95051. With respect
to appeals of denied claims under the Plan, a Participant or Beneficiary (or his
or her authorized representative):
(i)
May submit written comments, documents, records, and other information relating
to his or her claim for benefits;



10
#1409505
 
 




--------------------------------------------------------------------------------





(ii)
Shall be provided, upon request and free of charge, reasonable access to, and
copies of, all documents, records, and other information relevant (that is not
privileged or protected) to his or her claim for benefits; and

(iii)
Shall be provided with a review on appeal (if an appeal request is timely filed)
that takes into account all comments, documents, records, and other information
submitted by Participant or Beneficiary (or his or her authorized
representative) relating to the claim, without regard to whether such
information was submitted or considered in the initial claim determination.

The Appeals Committee may request additional documentation or information
regarding an appeal. Any failure of a Participant or Beneficiary (or his or her
authorized representative) to comply with the request for documentation or
information by the Appeals Committee constitutes sufficient grounds for delay in
deciding the Participant’s or Beneficiary’s appeal.
(d)Decision on Appeal. The Appeals Committee or its representative shall notify
a Participant or Beneficiary (or his or her authorized representative) of its
decision on appeal within 60 days of the date the Appeal Committee’s receives
the appeal. Due to special circumstances, the Appeals Committee may extend the
period for making its decision for up to an additional 60 days, upon written
notice to the Participant or Beneficiary (or his or her authorized
representative) before the extension period commences. The decision shall be in
writing, and shall include the specific reasons for the decision, the Plan
references on which the decision is based, a statement that the Participant or
Beneficiary is entitled to receive, upon request and free of charge, reasonable
access to, and copies of, all documents, records, and other information relevant
(that is not privileged or protected) to the Participant’s or Beneficiary’s
claims for benefits, a statement of any voluntary appeal procedures offered by
the Plan (if any), and a statement of the Participant’s or Beneficiary’s right
to bring an action under Section 502(a) of ERISA upon a denial on appeal.
The Appeals Committee has the authority to make the final decisions with respect
to paying claims under the Plan. In making a final decision, the Appeals
Committee has sole, absolute and discretionary authority in interpreting


11
#1409505
 
 




--------------------------------------------------------------------------------





the meaning of the Plan provisions and in determining all questions arising
under the Plan, including, but not limited to, eligibility for benefits. The
Appeals Committee’s decision shall be final and binding on Participants and
Beneficiaries and all other parties to the maximum extent allowed by law.
(e)Exhaustion of Remedies; Limitation Periods. To the extent permitted by law,
any decisions or other actions taken under the procedures described in this
Section 9 shall be final and binding on all parties. No litigation or legal
action shall be initiated with respect to any claim for benefits under the Plan,
unless and until a Participant or Beneficiary has exhausted his or her remedies
under the procedures described in this Section 9 and obtained a final decision
on appeal. In any such litigation or legal action, a Participant or Beneficiary
may only present evidence and theories which the Participant or Beneficiary
presented during the procedures described in this Section 9. Any claims which
the Participant or Beneficiary did not pursue through the review stage of the
procedure shall be treated as having been irrevocably waived. Judicial review of
a Participant’s or Beneficiary’s denied claim shall be limited to a
determination of whether the denial was an abuse of discretion based on the
evidence and theories the Participant or Beneficiary presented during the
procedures described in this Section 9. Any litigation or legal action by a
Participant or Beneficiary under the Plan must be initiated no later than one
year following a final decision on appeal with respect to the claim for
benefits.
Notwithstanding the foregoing, in no event may a Participant or Beneficiary
initiate litigation or legal action more than two years after the facts giving
rise to the action occurred. The foregoing limitations on litigation or legal
action for benefits shall apply in any forum where a Participant or Beneficiary
initiates such litigation or legal action.
SECTION 10.
GENERAL PROVISIONS

(a)Choice of Law. This Plan, and all rights under this Plan, shall be
interpreted and construed in accordance with the law of the State of California.
(b)Assignment. The interest and property rights of any person in the Plan or in
any payment to be made under the Plan shall not be subject to option nor be
assignable either by voluntary or involuntary assignment or operation


12
#1409505
 
 




--------------------------------------------------------------------------------





of law, including (without limitation) bankruptcy, garnishment, attachment or
other creditor’s process, and any act in violation of this Section 10(b) shall
be void.
(c)Number. Except as otherwise clearly indicated, the singular shall include the
plural, and vice versa.
(d)Headings and Captions. The headings and captions herein are provided for
reference and convenience only and shall not be considered part of the Plan nor
shall they be employed in the construction of the Plan.
(e)Competency to Handle Benefits. If Agilent determines that any person has
become unable to properly handle any property distributable to such person under
the Plan, Agilent may make any reasonable arrangement for the distribution of
Plan benefits on such person’s behalf as it deems appropriate. Payment to anyone
described in this Section 10(e) will release the Company from all further
liability to the extent of the payment made.
(f)Severability of Provisions. If any provision of the Plan shall be held
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provision hereof, and the Plan shall be construed and enforced as if
such provision had not been included.
(g)Tax Withholding. If any Federal or state tax withholding or payroll tax is
required with respect to a Participant’s Virtual Retirement Benefit, the
Committee shall make appropriate arrangements with the Participant for
satisfaction of such obligation.
(h)No Employment Rights. Nothing in the Plan, nor any action of the Committee or
the Company pursuant to the Plan, shall be deemed to give any person any right
to remain in the employ of the Company or affect the right of the Company to
terminate a person’s employment at any time, with or without cause.


13
#1409505
 
 




--------------------------------------------------------------------------------







SECTION 11.
EXECUTION

To record the adoption of the Plan as set forth herein, the Company has caused
its Chair of the Compensation Committee of the Board of Directors to affix the
Company’s name and seal hereto this 20th day of May, 2014.
AGILENT TECHNOLOGIES, INC.
By: /s/ Marie Oh Huber
Marie Oh Huber
Senior Vice President, General Counsel and Secretary
Agilent Technologies, Inc.


14
#1409505
 
 


